OPINION OF THE COURT

Per Curiam.

The question certified by the Appellate Division is addressed to the denial of a motion to dismiss a single-numbered paragraph of what can only realistically be treated as an integrated petition. In our analysis the propriety of the proposed plan for the provision of legal services should not be judged on the basis of this single facet. Accordingly, the question certified by the Appellate Division is not "decisive of the correctness of its determination or of any separable portion of it” (CPLR 5713) and the present appeal must be dismissed. In this circumstance it would be inappropriate to express any view as to the issues raised in the underlying litigation.
Appeal dismissed, without costs.